Case 18-00222-ELG        Doc 52    Filed 01/28/20 Entered 01/28/20 09:43:48         Desc Main
                                  Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN RE:                                            *     In Proceeding for a Wage
       GILDA CRISTINA DIAZ                         *     Earner's Plan Under
                                                   *     CHAPTER 13
                                                   *     18-00222
            Debtor(s)                              *
____________________________________               *




                                          PRAECIPE

This 28th day of January 2020,

       THE CLERK OF COURT WILL note that the debtor wishes to withdraw claim Number 2-1,

which was filed on behalf of the Romanian Condo Assoc.



                                           Signature(s):        /s/ Kevin Judd_
                                           Name(s) (Printed):   Kevin D. Judd, Esq.
                                                                Bar #434926
                                           Address:             601 Pennsylvania Avenue,NW
                                                                Suite 900 - South Building
                                                                Washington, D.C. 20004
                                           Phone Number:        202-483-6070
                                           Attorney For:        The Debtor
